Exhibit 10.1

BGC PARTNERS, INC.

THIRD AMENDED AND RESTATED LONG TERM INCENTIVE PLAN

(December 14, 2011)

1. Purpose. The purpose of this Third Amended and Restated Long Term Incentive
Plan (the “Plan”) of BGC Partners, Inc., a Delaware corporation (formerly known
as eSpeed, Inc.) (the “Company”), is to advance the interests of the Company and
its stockholders by providing a means to attract, retain, motivate and reward
directors, officers, employees and consultants of and service providers to the
Company and its affiliates and to enable such persons to acquire or increase a
proprietary interest in the Company, thereby promoting a closer identity of
interests between such persons and the Company’s stockholders.

The Plan was initially adopted by the Company in 1999 as the eSpeed, Inc. 1999
Long Term Incentive Plan, and was subsequently amended and restated in 2003. The
eSpeed, Inc. 1999 Long Term Incentive Plan has been further amended and
restated, and, effective as of the closing of the merger between eSpeed, Inc.
and BGC Partners, Inc. (the “Effective Date”), was renamed the “BGC Partners,
Inc. Amended and Restated Long Term Incentive Plan.” The Plan was further
amended and restated effective on December 14, 2009 upon approval by the
Company’s stockholders and renamed as of such date as the “BGC Partners, Inc.
Second Amended and Restated Long Term Incentive Plan.” The Plan was further
amended and restated effective on December 14, 2011 upon approval by the
Company’s stockholders and renamed as of such date as the “BGC Partners, Inc.
Third Amended and Restated Long Term Incentive Plan.”

2. Definitions. The definitions of awards under the Plan, including Options,
SARs (including Limited SARs), Restricted Stock, Deferred Stock, Stock granted
as a bonus or in lieu of other awards, Dividend Equivalents and Other
Stock-Based Awards, are as set forth in Section 6 of the Plan. Such awards,
together with any other right or interest granted to a Participant under the
Plan, are termed “Awards.” For purposes of the Plan, the following additional
terms shall be defined as set forth below.

(a) “Award Agreement” means any written agreement, contract, notice or other
instrument or document evidencing an Award.

(b) “Beneficiaries” means the person, persons, trust or trusts which have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death or, if there is no designated Beneficiary or
surviving designated Beneficiary, then the person, persons, trust or trusts
entitled by will or the laws of descent and distribution to receive such
benefits.

(c) “Board” means the Board of Directors of the Company.

(d) A “Change in Control” shall be deemed to have occurred on:

(i) the date of the acquisition by any “person” (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), excluding the Company, its
Parent or any Subsidiary or any employee benefit plan sponsored by any of the
foregoing, of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of shares of common stock of the Company representing 30% of
either (x) the total number of the then outstanding shares of common stock, or
(y) the total voting power with respect to the election of directors; or

(ii) the date the individuals who constitute the Board upon the Effective Date
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the members of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than any
individual whose nomination for election to Board membership was not endorsed by
the Company’s management prior to, or at the time of, such individual’s initial
nomination for election) shall be, for purposes of this clause (ii), considered
as though such person were a member of the Incumbent Board; or

(iii) the consummation of a merger, consolidation, recapitalization,
reorganization, sale or disposition of all or a substantial portion of the
Company’s assets, a reverse stock split of outstanding voting securities, or the
issuance of shares of stock of the Company in connection with the acquisition of



--------------------------------------------------------------------------------

the stock or assets of another entity; provided, however, that a Change in
Control shall not occur under this clause (iii) if consummation of the
transaction would result in at least 70% of the total voting power represented
by the voting securities of the Company (or, if not the Company, the entity that
succeeds to all or substantially all of the Company’s business) outstanding
immediately after such transaction being beneficially owned (within the meaning
of Rule 13d-3 promulgated pursuant to the Exchange Act) by at least 75% of the
holders of outstanding voting securities of the Company immediately prior to the
transaction, with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction.

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to any provision of the Code shall be deemed to include
regulations thereunder and successor provisions and regulations thereto.

(f) “Committee” means the committee appointed by the Board to administer the
Plan, or if no committee is appointed, the Board.

(g) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time. References to any provision of the Exchange Act shall be deemed to
include rules thereunder and successor provisions and rules thereto.

(h) “Fair Market Value” means, with respect to Stock, Awards, or other property,
the fair market value of such Stock, Awards, or other property determined by
such methods or procedures as shall be established from time to time by the
Committee; provided, however, that, if the Stock is listed on a national
securities exchange or quoted in an interdealer quotation system, the Fair
Market Value of such Stock on a given date shall be based upon the closing
market price or, if unavailable, the average of the closing bid and asked prices
per share of the Stock at the end of regular trading on such date (or, if there
was no trading or quotation in the Stock on such date, on the next preceding
date on which there was trading or quotation) as provided by one of such
organizations.

(i) “ISO” means any Option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.

(j) “Parent” means any “person” (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) that controls the Company on the Effective Date,
either directly or indirectly through one or more intermediaries.

(k) “Participant” means a person who, at a time when eligible under Section 5
hereof, has been granted an Award under the Plan.

(l) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable
to the Plan and Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act, and shall be deemed to include
any successor provisions thereto.

(m) “Stock” means the Company’s Class A Common Stock, and such other securities
as may be substituted for Stock pursuant to Section 4(c).

(n) “Subsidiary” means each entity that is controlled by the Company or a
Parent, either directly or indirectly through one or more intermediaries.

3. Administration.

(a) Authority of the Committee. Except as otherwise provided below, the Plan
shall be administered by the Committee. The Committee shall have full and final
authority to take the following actions, in each case subject to and consistent
with the provisions of the Plan:

(i) to select persons to whom Awards may be granted;

(ii) to determine the type or types of Awards to be granted to each such person;

(iii) to determine the number of Awards to be granted, the number of shares of
Stock to which an Award will relate, the terms and conditions of any Award
granted under the Plan (including, but not limited to, any exercise price, grant
price or purchase price, any restriction or condition, any schedule for lapse of
restrictions or conditions relating to transferability or forfeiture,
exercisability or settlement of an Award, and waivers or accelerations thereof,
performance conditions relating to an Award (including, without limitation,
performance conditions relating to Awards not intended to be governed by
Section 7(e) and waivers and modifications thereof), based in each case on such
considerations as the Committee shall determine), and all other matters to be
determined in connection with an Award;

 

2



--------------------------------------------------------------------------------

(iv) to determine whether, to what extent and under what circumstances an Award
may be settled, or the exercise price of an Award may be paid, in cash, Stock,
other Awards, or other property, or an Award may be canceled, forfeited, or
surrendered;

(v) to determine whether, to what extent and under what circumstances cash,
Stock, other Awards or other property payable with respect to an Award will be
deferred either automatically or at the election of the Committee or at the
election of the Participant;

(vi) to determine the restrictions, if any, to which Stock received upon
exercise or settlement of an Award shall be subject (including lock-ups and
other transfer restrictions), including, without limitation, conditioning the
delivery of such Stock upon the execution by the Participant of any agreement
providing for such restrictions;

(vii) to prescribe the form of each Award Agreement, which need not be identical
for each Participant;

(viii) to adopt, amend, suspend, waive and rescind such rules and regulations
and appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;

(ix) to correct any defect or supply any omission or reconcile any inconsistency
in the Plan and to construe and interpret the Plan and any Award, rules and
regulations, Award Agreement or other instrument hereunder; and

(x) to make all other decisions and determinations as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan.

Other provisions of the Plan notwithstanding, the Board shall perform the
functions of the Committee for purposes of granting awards to directors who
serve on the Committee, and, to the extent permitted under applicable law and
regulation, the Board may perform any function of the Committee under the Plan
for any other purpose, including without limitation for the purpose of ensuring
that transactions under the Plan by Participants who are then subject to
Section 16 of the Exchange Act in respect of the Company are exempt under Rule
16b-3. In any case in which the Board is performing a function of the Committee
under the Plan, each reference to the Committee herein shall be deemed to refer
to the Board, except where the context otherwise requires.

(b) Manner of Exercise of Committee Authority. Any action of the Committee with
respect to the Plan shall be taken in its sole discretion and shall be final,
conclusive and binding on all persons, including the Company, its Parent and
Subsidiaries, Participants, any person claiming any rights under the Plan from
or through any Participant and stockholders, except to the extent the Committee
may subsequently modify, or take further action not consistent with, its prior
action. If not specified in the Plan, the time at which the Committee must or
may make any determination shall be determined by the Committee, and any such
determination may thereafter be modified by the Committee (subject to
Section 8(e)). The express grant of any specific power to the Committee, and the
taking of any action by the Committee, shall not be construed as limiting any
power or authority of the Committee. Except as provided under Section 7(e), the
Committee may delegate to officers or managers of the Company the authority,
subject to such terms as the Committee shall determine, to perform such
functions as the Committee may determine, to the extent permitted under
applicable law and regulation.

(c) Limitation of Liability; Indemnification. Each member of the Committee and
any officer or employee of the Company acting on behalf of the Committee shall
be entitled to, in good faith, rely or act upon any report or other information
furnished to him by any officer or other employee of the Company, its Parent or
Subsidiaries, the Company’s independent certified public accountants or any
executive compensation consultant, legal counsel or other professional retained
by the Company to assist in the administration of the Plan. No member of the
Committee, or any officer or employee of the Company acting on behalf of the
Committee, shall be personally liable for any action, determination or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Committee and any officer or employee of the Company acting on
its behalf shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action, determination or
interpretation.

 

3



--------------------------------------------------------------------------------

4. Stock Subject to Plan.

(a) Amount of Stock Reserved. The aggregate number of shares of Stock delivered
pursuant to the exercise or settlement of Awards granted under the Plan shall
not exceed 150 million shares, subject to adjustment as provided in
Section 4(c), all of which may be shares of Stock subject to ISOs. If an Award
valued by reference to Stock is settled in cash, the number of shares to which
such Award relates shall be deemed to have been delivered for purposes of this
Section 4(a). Any shares of Stock delivered pursuant to an Award may consist, in
whole or in part, of authorized and unissued shares, treasury shares or shares
acquired in the market on a Participant’s behalf.

(b) Annual Per-Participant Limitations. During any calendar year, no Participant
may be granted Awards that may be settled by delivery of more than 15 million
shares of Stock, subject to adjustment as provided in Section 4(c). In addition,
with respect to Awards that may be settled solely in cash, no Participant may be
paid during any calendar year cash amounts relating to such Awards that exceed
the greater of the Fair Market Value of the number of shares of Stock set forth
in the preceding sentence at the date of grant or the date of settlement of
Award. This provision sets forth two separate limitations, so that Awards that
may be settled solely by delivery of Stock will not operate to reduce the amount
of cash-only Awards, and vice versa; nevertheless, Awards that may be settled in
Stock or cash must not exceed either limitation.

(c) Adjustments. In the event that the Committee shall determine that any
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase or exchange of Stock or other
securities, Stock dividend or other special, large and non-recurring dividend or
distribution (whether in the form of cash, securities or other property),
liquidation, dissolution, or other similar corporate transaction or event,
affects the Stock such that an adjustment is appropriate in order to prevent
dilution or enlargement of the rights of Participants under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
(i) the number and kind of shares of Stock reserved and available for Awards
under Section 4(a), including shares reserved for ISOs, (ii) the number and kind
of shares of Stock specified in the Annual Per-Participant Limitations under
Section 4(b), (iii) the number and kind of shares of outstanding Restricted
Stock or other outstanding Awards in connection with which shares have been
issued, (iv) the number and kind of shares that may be issued in respect of
other outstanding Awards and (v) the exercise price, grant price or purchase
price relating to any Award (or, if deemed appropriate, the Committee may make
provision for a cash payment, including, without limitation, payment based upon
the Award’s intrinsic (i.e., in-the-money) value, if any, with respect to any
outstanding Award). In addition, the Committee shall make appropriate
adjustments in the terms and conditions of, and the criteria included in, Awards
(including, without limitation, cancellation of unexercised or outstanding
Awards, with or without the payment of any consideration therefor, substitution
of Awards using stock of a successor or other entity) in recognition of unusual
or non-recurring events (including, without limitation, events described in the
preceding sentence and events constituting a Change in Control) affecting the
Company, its Parent or any Subsidiary or the financial statements of the
Company, its Parent or any Subsidiary, or in response to changes in applicable
law, regulation, or accounting principles.

(d) Repricing. As to any Award granted as an Option or an SAR, the Committee may
not, without prior stockholder approval to the extent required under applicable
law or regulation, subsequently reduce the exercise or grant price relating to
such Award, or take such other action as may be considered a repricing of such
Award under generally accepted accounting principles.

5. Eligibility. Directors, officers and employees of the Company or its Parent
or any Subsidiary, and persons who provide consulting or other services to the
Company, its Parent or any Subsidiary deemed by the Committee to be of
substantial value to the Company or its Parent and Subsidiaries, are eligible to
be granted Awards under the Plan. In addition, persons who have been offered
employment by, or agreed to become a director of, the Company, its Parent or any
Subsidiary, and persons employed by an entity that the Committee reasonably
expects to become a Subsidiary of the Company, are eligible to be granted an
Award under the Plan.

6. Specific Terms of Awards.

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise or
settlement thereof such additional terms and conditions, not inconsistent with
the provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment or
service of the Participant. Except

 

4



--------------------------------------------------------------------------------

as expressly provided by the Committee (including for purposes of complying with
the requirements of the Delaware General Corporation Law relating to lawful
consideration for the issuance of shares), no consideration other than services
will be required as consideration for the grant (but not the exercise or
settlement) of any Award.

(b) Options. The Committee is authorized to grant options to purchase Stock
(including “reload” options automatically granted to offset specified exercises
of Options) on the following terms and conditions (“Options”):

(i) Exercise Price. The exercise price of one share of Stock purchasable under
an Option shall be determined by the Committee; provided, however, that the
price of one share of Stock which may be purchased upon the exercise of an
Option shall not be less than 100% of the Fair Market Value of one share of
Stock on the date of grant of such Option.

(ii) Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, the methods by
which such exercise price may be paid or deemed to be paid, the form of such
payment, including, without limitation, cash, Stock, other Awards or awards
granted under other Company plans or other property (including notes or other
contractual obligations of Participants to make payment on a deferred basis,
such as through “cashless exercise” arrangements, to the extent permitted under
applicable law and regulation), and the methods by which Stock will be delivered
or deemed to be delivered to Participants.

(iii) Termination of Employment. The Committee shall determine the period, if
any, during which Options shall be exercisable following a Participant’s
termination of his employment relationship with the Company, its Parent or any
Subsidiary. Unless otherwise determined by the Committee, (i) during any period
that an Option is exercisable following termination of employment, it shall be
exercisable only to the extent it was exercisable upon such termination of
employment, and (ii) if such termination of employment is for cause, as
determined by the Committee unless the Participant’s employment agreement
otherwise defines cause (in which case, cause shall be determined in accordance
with the employment agreement), all Options held by the Participant shall
immediately terminate.

(iv) Sale of the Company. Upon the consummation of any transaction whereby the
Company (or any successor to the Company or substantially all of its business)
becomes a wholly-owned subsidiary of any corporation, all Options outstanding
under the Plan shall terminate (after taking into account any accelerated
vesting pursuant to Section 7(f)), with or without the payment of any
consideration therefor, including, without limitation, payment of the intrinsic
(i.e., in-the-money) value, if any, of such Options, as determined by the
Committee pursuant to Section 4(c), unless such other corporation shall continue
or assume the Plan as it relates to Options then outstanding (in which case,
such other corporation shall be treated as the Company for all purposes
hereunder, and, pursuant to Section 4(c), the Committee of such other
corporation shall make appropriate adjustment in the number and kind of shares
of Stock subject thereto and the exercise price per share thereof to reflect
consummation of such transaction). If the Plan is not to be so assumed, the
Company shall notify the Participant of consummation of such transaction at
least ten days in advance thereof.

(v) Options Providing Favorable Tax Treatment. The Committee may grant Options
that may afford a Participant with favorable treatment under the tax laws
applicable to such Participant, including, but not limited to ISOs. If Stock
acquired by exercise of an ISO is sold or otherwise disposed of within two years
after the date of grant of the ISO or within one year after the transfer of such
Stock to the Participant, the holder of the Stock immediately prior to the
disposition shall promptly notify the Company in writing of the date and terms
of the disposition and shall provide such other information regarding the
disposition as the Company may reasonably require in order to secure any
deduction then available against the Company’s or any other corporation’s
taxable income. The Company may impose such procedures as it determines may be
necessary to ensure that such notification is made. Each Option granted as an
ISO shall be designated as such in the Award Agreement relating to such Option.

(c) Stock Appreciation Rights. The Committee is authorized to grant stock
appreciation rights on the following terms and conditions (“SARs”):

(i) Right to Payment. An SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date

 

5



--------------------------------------------------------------------------------

of exercise (or, if the Committee shall so determine in the case of any such
right other than one related to an ISO, the Fair Market Value of one share at
any time during a specified period before or after the date of exercise), over
(B) the grant price of the SAR as determined by the Committee as of the date of
grant of the SAR, which shall be not less than 100% of the Fair Market Value of
one share of Stock on the date of grant.

(ii) Other Terms. The Committee shall determine the time or times at which an
SAR may be exercised in whole or in part, the method of exercise, method of
settlement, form of consideration payable in settlement, method by which Stock
will be delivered or deemed to be delivered to Participants, whether or not an
SAR shall be in tandem with any other Award, and any other terms and conditions
of any SAR. “Limited SARs” that may only be exercised upon the occurrence of a
Change in Control may be granted on such terms, not inconsistent with this
Section 6(c), as the Committee may determine. Limited SARs may be either
freestanding or in tandem with other Awards.

(d) Restricted Stock. The Committee is authorized to grant Stock that is subject
to restrictions based on continued employment on the following terms and
conditions (“Restricted Stock”):

(i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions, if any, as the Committee
may impose, which restrictions may lapse separately or in combination at such
times, under such circumstances, in such installments, or otherwise, as the
Committee may determine. Except to the extent restricted under the terms of the
Plan and any Award Agreement relating to the Restricted Stock, a Participant
granted Restricted Stock shall have all of the rights of a stockholder,
including, without limitation, the right to vote Restricted Stock or the right
to receive dividends thereon.

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service (as determined under criteria established
by the Committee) during the applicable restriction period, Restricted Stock
that is at that time subject to restrictions shall be forfeited and reacquired
by the Company; provided, however, that the Committee may provide, by rule or
regulation or in any Award Agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of termination resulting from specified
causes.

(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant,
such certificates may bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock, and the
Company may retain physical possession of the certificate, in which case the
Participant shall be required to have delivered a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.

(iv) Dividends. Dividends paid on Restricted Stock shall be either paid at the
dividend payment date in cash or in shares of unrestricted Stock having a Fair
Market Value equal to the amount of such dividends, or the payment of such
dividends shall be deferred and/or the amount or value thereof automatically
reinvested in additional Restricted Stock, other Awards, or other investment
vehicles, as the Committee shall determine or permit the Participant to elect.
Stock distributed in connection with a Stock split or Stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Stock or other property has been distributed, unless otherwise determined
by the Committee.

(e) Deferred Stock. The Committee is authorized to grant units representing the
right to receive Stock at a future date subject to the following terms and
conditions (“Deferred Stock”):

(i) Award and Restrictions. Delivery of Stock will occur upon expiration of the
deferral period specified for an Award of Deferred Stock by the Committee (or,
if permitted by the Committee, as elected by the Participant). In addition,
Deferred Stock shall be subject to such restrictions as the Committee may
impose, if any, which restrictions may lapse at the expiration of the deferral
period or at earlier specified times, separately or in combination, in
installments or otherwise, as the Committee may determine.

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service (as determined under criteria established
by the Committee) during the

 

6



--------------------------------------------------------------------------------

applicable deferral period or portion thereof to which forfeiture conditions
apply (as provided in the Award Agreement evidencing the Deferred Stock), all
Deferred Stock that is at that time subject to such forfeiture conditions shall
be forfeited; provided, however, that the Committee may provide, by rule or
regulation or in any Award Agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Deferred Stock will be
waived in whole or in part in the event of termination resulting from specified
causes.

(f) Bonus Stock and Awards in Lieu of Cash Obligations. The Committee is
authorized to grant Stock as a bonus, or to grant Stock or other Awards in lieu
of Company obligations to pay cash under other plans or compensatory
arrangements.

(g) Dividend Equivalents. The Committee is authorized to grant awards entitling
the Participant to receive cash, Stock, other Awards or other property equal in
value to dividends paid with respect to a specified number of shares of Stock
(“Dividend Equivalents”). Dividend Equivalents may be awarded on a free-standing
basis or in connection with any other Award. The Committee may provide that
Dividend Equivalents shall be paid or distributed when accrued or shall be
deemed to have been reinvested in additional Stock, Awards or other investment
vehicles, and be subject to such restrictions on transferability and risks of
forfeiture, as the Committee may specify. Dividend Equivalents may be paid,
distributed or accrued in connection with any Award, whether or not vested.

(h) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law and regulation, to grant such other Awards that
may be denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Stock and factors that may influence the
value of Stock, as deemed by the Committee to be consistent with the purposes of
the Plan, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Stock, purchase rights
for Stock, Awards with value and payment contingent upon performance of the
Company or any other factors designated by the Committee and Awards valued by
reference to the book value of Stock or the value of securities of or the
performance of specified Subsidiaries (“Other Stock-Based Awards”). An award
granted under the BGC Holdings, L.P. Participation Plan that involves a
partnership interest in BGC Holdings, L.P. that is exchangeable for or otherwise
represents a right to acquire Stock in accordance with Section 4.5 of that plan
shall also constitute an Other Stock-Based Award within the meaning of this
Section 6(h). In addition, Awards granted to provide shares of Stock issuable
upon the exchange of exchangeable compensatory BGC Holdings, L.P. founding
partner interests shall constitute Other Stock-Based Awards within the meaning
of this Section 6(h). The Committee shall determine the terms and conditions of
Other Stock-Based Awards. Stock issued pursuant to such an Award in the nature
of a purchase right granted under this Section 6(h) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other Awards, or other property, as
the Committee shall determine. Cash awards, as an element of or supplement to
any other Award under the Plan, may be granted pursuant to this Section 6(h).

7. Certain Provisions Applicable to Awards.

(a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under
the Plan may, as determined by the Committee, be granted either alone or in
addition to, in tandem with or in substitution for any other Award granted under
the Plan or any award granted under any other plan of the Company, its Parent or
Subsidiaries or any business entity to be acquired by the Company or a
Subsidiary, or any other right of a Participant to receive payment from the
Company, its Parent or Subsidiaries. Awards granted in addition to or in tandem
with other Awards or awards may be granted either as of the same time as or a
different time from the grant of such other Awards or awards.

(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided, however, that (i) in no event shall the
term of any ISO or SAR granted in tandem therewith exceed a period of ten years
from the date of its grant (or such shorter period as may be applicable under
Section 422 of the Code), and (ii) the term of any Option granted to a resident
of the United Kingdom shall not exceed a period of ten years from the date of
its grant.

(c) Form of Payment Under Awards. Subject to the terms of the Plan and any
applicable Award Agreement, payments to be made by the Company, its Parent or
Subsidiaries upon the grant, exercise or settlement of an Award may be made in
such forms as the Committee shall determine, including, without limitation,
cash, Stock, other Awards or other property, and may be made in a single payment
or transfer, in

 

7



--------------------------------------------------------------------------------

installments or on a deferred basis. Such payments may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments or the grant or crediting of Dividend
Equivalents in respect of installment or deferred payments denominated in Stock.

(d) Loans in Connection with an Award. The Company may not, in connection with
any Award, extend, maintain, renew, guarantee or arrange for credit in the form
of a personal loan to any Participant who is a director or executive officer of
the Company (within the meaning of the Exchange Act); provided, however, that,
with the consent of the Committee, and subject at all times to, and only to the
extent, if any, permitted under applicable law and regulation and other binding
obligations or provisions applicable to the Company, the Company may extend,
maintain, renew, guarantee or arrange for credit in the form of a personal loan
to a Participant who is not such a director or executive officer in connection
with any Award, including the payment by such Participant of any or all federal,
state or local income or other taxes due in connection with any Award. Subject
to such limitations, the Committee shall have full authority to decide whether
to make a loan hereunder and to determine the amount, terms and provisions of
any such loan, including the interest rate to be charged in respect of any such
loan, whether the loan is to be with or without recourse against the borrower,
the terms on which the loan is to be repaid and conditions, if any, under which
the loan may be forgiven.

(e) Performance-Based Awards.

(i) Setting of Performance Objectives. The Committee may designate any Award,
the grant, exercisability or settlement of which is subject to the achievement
of performance conditions, as a performance-based Award subject to this
Section 7(e), in order to qualify such Award as “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code. The performance
objectives for an Award subject to this Section 7(e) shall consist of one or
more business criteria and a targeted level or levels of performance with
respect to such criteria, as specified by the Committee but subject to this
Section 7(e). Performance objectives shall be objective and shall otherwise meet
the requirements of Section 162(m)(4)(C) of the Code. Business criteria used by
the Committee in establishing performance objectives for Awards subject to this
Section 7(e) shall be based exclusively on one or more of the following
corporate-wide or subsidiary, division or operating unit financial and strategic
measures:

(i) pre-tax or after-tax net income,

(ii) pre-tax or after-tax operating income,

(iii) gross revenue,

(iv) profit margin,

(v) stock price,

(vi) cash flow(s),

(vii) market share,

(viii) pre-tax or after-tax earnings per share,

(ix) pre-tax or after-tax operating earnings per share,

(x) expenses,

(xi) return on equity, or

(xii) strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market penetration, or geographic business expansion
goals, cost targets, and goals relating to acquisitions or divestitures.

The levels of performance required with respect to such business criteria may be
expressed on an absolute and/or relative basis, may be based on or otherwise
employ comparisons based on current internal targets, the past performance of
the Company (including the performance of one or more subsidiaries, divisions
and/or operating units) and/or the past or current performance of other
companies, and in the case of earnings-based measures, may use or employ
comparisons relating to capital (including, without limitation, the cost of
capital), stockholders’ equity and/or shares outstanding, or to assets or net
assets. Performance objectives may differ for such Awards to different
Participants. The Committee shall specify the weighting to be given to each
performance objective for

 

8



--------------------------------------------------------------------------------

purposes of determining the final amount payable with respect to any such Award.
The Committee may, in its discretion, reduce the amount of a payout otherwise to
be made in connection with an Award subject to this Section 7(e), but may not
exercise discretion to increase such amount, and the Committee may consider
other performance criteria in exercising such discretion. The Committee may not
delegate any responsibility with respect to an Award subject to this
Section 7(e).

(ii) Impact of Extraordinary Items or Changes in Accounting. To the extent
applicable, the measures used in setting performance objectives for any given
performance period shall be determined in accordance with generally accepted
accounting principles (“GAAP”) in a manner consistent with the methods used in
the Company’s audited financial statements, without regard to (i) extraordinary
items as determined by the Company’s independent public accountants in
accordance with GAAP, (ii) changes in accounting, unless, in each case, the
Committee decides otherwise within the period described in Treas. Reg. Sec.
1.162-27(e)(2) (as may be amended from time to time) or (iii) non-recurring
acquisition expenses and restructuring charges. Notwithstanding the foregoing,
in calculating operating earnings or operating income (including on a per share
basis), the Committee may, within the period described in Treas. Reg. Sec.
1.162-27(e)(2) (as may be amended from time to time) for a given performance
period, provide that such calculation shall be made on the same basis as
reflected in a release of the Company’s earnings for a previously completed
period as specified by the Committee.

(f) Acceleration upon a Change of Control. Notwithstanding anything contained
herein to the contrary, except as set forth in an Award Agreement, all
conditions and/or restrictions relating to the continued performance of services
and/or the achievement of performance objectives with respect to the
exercisability or full enjoyment of an Award shall accelerate or otherwise lapse
immediately prior to a Change in Control.

8. General Provisions.

(a) Issuance of Stock; Compliance with Laws and Obligations. The Company shall
not be obligated to issue or deliver Stock in connection with any Award or take
any other action under the Plan in a transaction subject to the requirements of
any applicable securities law, any requirement under any listing agreement
between the Company and any national securities exchange or automated quotation
system or any other law, regulation or contractual obligation of the Company
until the Company is satisfied that such laws, regulations, and other
obligations of the Company have been complied with in full. Certificates
representing shares of Stock issued under the Plan will be subject to such
stop-transfer orders and other restrictions as may be applicable under such
laws, regulations and other obligations of the Company, including any
requirement that a legend or legends be placed thereon.

(b) Limitations on Transferability. Awards and other rights under the Plan will
not be transferable by a Participant except by will or the laws of descent and
distribution or to a Beneficiary in the event of the Participant’s death, shall
not be pledged, mortgaged, hypothecated or otherwise encumbered, or otherwise
subject to the claims of creditors, and, in the case of ISOs and SARs in tandem
therewith, shall be exercisable during the lifetime of a Participant only by
such Participant or his guardian or legal representative; provided, however,
that such Awards and other rights (other than ISOs and SARs in tandem therewith)
may be transferred to one or more transferees during the lifetime of the
Participant to the extent and on such terms as then may be permitted by the
Committee. A Beneficiary, transferee, or other person claiming any rights under
the Plan from or through any Participant shall be subject to all terms and
conditions of the Plan and any Award Agreement applicable to such Participant,
except as otherwise determined by the Committee, and to any additional terms and
conditions determined by the Committee, whether imposed at or subsequent to the
grant or transfer of the Award.

I No Right to Continued Employment or Service. Neither the Plan nor any action
taken hereunder shall be construed as giving any employee, director or other
person the right to be retained in the employ or service of the Company, its
Parent or any Subsidiary, nor shall it interfere in any way with the right of
the Company, its Parent or any Subsidiary to terminate any employee’s employment
or other person’s service at any time or with the right of the Board or
stockholders to remove any director. Unless otherwise specified in the
applicable Award Agreement, (i) an approved leave of absence shall not be
considered a termination of employment or service for purposes of an Award, and
(ii) any Participant who is employed by or performs services for a Parent or a
Subsidiary shall be considered to have terminated employment or service for
purposes of an Award if such Parent or Subsidiary no longer qualifies as a
Parent or Subsidiary, unless such Participant remains employed by the Company, a
Parent, or a Subsidiary.

 

9



--------------------------------------------------------------------------------

(d) Taxes. The Company, its Parent and Subsidiaries are authorized to withhold
from any delivery of Stock in connection with an Award, any other payment
relating to an Award or any payroll or other payment to a Participant amounts of
withholding and other taxes due or potentially payable in connection with any
transaction involving an Award, and to take such other action as the Committee
may deem necessary or advisable to enable the Company, its Parent and
Subsidiaries and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award. This
authority shall include authority to withhold or receive Stock or other property
and to make cash payments in respect thereof in satisfaction of a Participant’s
tax obligations.

(e) Changes to the Plan and Awards. The Board may amend, alter, suspend,
discontinue or terminate the Plan or the Committee’s authority to grant Awards
under the Plan without the consent of stockholders or Participants, except that
any such action shall be subject to the approval of the Company’s stockholders
at or before the next annual meeting of stockholders for which the record date
is after such Board action if such stockholder approval is required by any
federal or state law or regulation, including, without limitation, the rules of
any stock exchange or automated quotation system on which the Stock may then be
listed or quoted, and the Board may otherwise determine to submit other such
changes to the Plan to stockholders for approval; provided, however, that,
without the consent of an affected Participant, no such action may materially
impair the rights of such Participant under any Award theretofore granted to him
(as such rights are set forth in the Plan and the Award Agreement). The
Committee may waive any conditions or rights under, or amend, alter, suspend,
discontinue, or terminate, any Award theretofore granted and any Award Agreement
relating thereto; provided, however, that, without the consent of an affected
Participant, no such action may materially impair the rights of such Participant
under such Award (as such rights are set forth in the Plan and the Award
Agreement). Notwithstanding the foregoing, the Board or the Committee may take
any action, including, without limitation, actions affecting or terminating
outstanding Awards if and to the extent permitted by the Plan or applicable
Award Agreement. The Board or the Committee shall also have the authority to
establish separate sub-plans under the Plan with respect to Participants
resident in a particular jurisdiction (the terms of which shall not be
inconsistent with those of the Plan) if necessary or advisable to comply with
applicable law or regulation of such jurisdiction.

(f) No Rights to Awards; No Stockholder Rights. No person shall have any claim
to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Participants and employees. No Award shall confer on
any Participant any of the rights of a stockholder of the Company unless and
until Stock is duly issued or transferred and delivered to the Participant in
accordance with the terms of the Award or, in the case of an Option, the Option
is duly exercised.

(g) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant pursuant to an Award,
nothing contained in the Plan or any Award shall give any such Participant any
rights that are greater than those of a general creditor of the Company;
provided, however, that the Committee may authorize the creation of trusts or
make other arrangements to meet the Company’s obligations under the Plan to
deliver cash, Stock, other Awards, or other property pursuant to any Award,
which trusts or other arrangements shall be consistent with the “unfunded”
status of the Plan unless the Committee otherwise determines with the consent of
each affected Participant.

(h) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor any submission of the Plan or amendments thereto to the stockholders of the
Company for approval shall be construed as creating any limitations on the power
of the Board to adopt such other compensatory arrangements as it may deem
necessary or advisable, including, without limitation, the granting of stock
options otherwise than under the Plan, and such arrangements may be either
applicable generally or only in specific cases.

(i) No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, other Awards, or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

(j) Compliance with Law and Regulation. It is the intent of the Company that
employee Options, SARs and other Awards designated as Awards subject to
Section 7(e) shall constitute “qualified performance-based compensation” within
the meaning of Section 162(m) of the Code. Accordingly, if any provision of the
Plan or any Award Agreement relating to such an Award does not comply or is
inconsistent with the requirements of Section 162(m) of the Code, such provision
shall be construed or deemed amended to the extent necessary

 

10



--------------------------------------------------------------------------------

to conform to such requirements, and no provision shall be deemed to confer upon
the Committee or any other person discretion to increase the amount of
compensation otherwise payable in connection with any such Award upon attainment
of the performance objectives. With respect to persons subject to Section 16 of
the Exchange Act, it is the intent of the Company that the Plan and all
transactions under the Plan comply with applicable provisions of Rule 16b-3. In
addition, it is the intent of the Company that ISOs comply with applicable
provisions of Section 422 of the Code, and that, to the extent applicable,
Awards comply with the requirements of Sections 409A and 280G of the Code or an
exception from such requirements. The Committee may revoke any Award if it is
contrary to law or regulation or modify an Award to bring it into compliance
with any applicable law or regulation.

(k) Governing Law. The validity, construction and effect of the Plan, any rules
and regulations relating to the Plan and any Award Agreement shall be determined
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of laws, and applicable federal law.

(l) Plan Termination. The Plan shall continue in effect until terminated by the
Board.

 

11